                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RITA MERCADO ,                                              CIVIL ACTION
                      Plaintiff,

               v.

SUGARHOUSE HSP GAMING, L.P.,                                NO. 18-3641
SUGARHOUSE HSP GAMING, L.P. DBA
SUGARHOUSE CASINO, SUGARHOUSE
HSP GAMING PROP. GP, L.L.C.,
DOMINICK MONTANARO, JAY
TARBELL,
              Defendants.

                                           ORDER

       AND NOW, this 23rd day of July, 2019, upon consideration of Defendants' Motion for

Summary Judgment (ECF No. 18), Plaintiffs Response in opposition thereto (ECF No. 20), and

Defendants' Reply in support thereof (ECF No. 21), IT IS ORDERED that the Motion is

GRANTED IN PART AND DENIED IN PART.

       The Motion is GRANTED AS UNOPPOSED with regard to the following claims:

   1. Counts I, III, and VI, insofar as those claims rely on a failure to promote theory;

   2. Count VI, as against Defendants Montanaro or Tarbell; and

   3. Counts II, IV, V, VII, and VIII in their entirety.

The Motion is DENIED with regard to Counts I, III, and VI insofar as those claims rely on

theories of hostile work environment and constructive termination, and are asserted against the

Sugarhouse Defendants.




                                                     WENDY BEETLESTONE, J.
